COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Fitzpatrick and Annunziata
Argued at Salem, Virginia


TROY EUGENE BRAXTON
                                         MEMORANDUM OPINION * BY
v.         Record No. 2006-96-3        JUDGE ROSEMARIE ANNUNZIATA
                                             JULY 15, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                   Mosby G. Perrow, III, Judge
          Elizabeth P. Murtagh, Assistant Public
          Defender, for appellant.

          Kimberley A. Whittle, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Following a jury trial, appellant, Troy Eugene Braxton, was

convicted of possession of cocaine with intent to distribute.       On

appeal, he contends that the trial court erred in refusing to

suppress evidence obtained following his warrantless arrest and

that the evidence is insufficient to support his conviction.        We

disagree and affirm his conviction.

                                  I.

     A confidential informant told Investigator Dance that

appellant was engaged in felonious activity.     The informant

identified himself to Dance, and Dance, who knew the informant,

considered the informant to be reliable.     The informant had

provided Dance previous information which had proven reliable and

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
led to a conviction in another case.   Dance testified that the

informant was familiar with crack cocaine.

     The informant told Dance that he had seen appellant possess

crack cocaine within the preceeding fifteen minutes.   The

informant identified appellant by name and told Dance that

appellant was riding in a cream-colored, Gray Top Cab, number

seven, driven by Frank Morris, in the Old Forest Road area of

Lynchburg.   Dance conveyed this information to Officer Hollyfield

and directed Hollyfield to stop the cab and arrest appellant.

Because the cab was on the move, Dance determined that he had no

time to obtain an arrest warrant, which, he testified, would take

about an hour.
     Within minutes of receiving Dance's report, Hollyfield

spotted the cab Dance had described at an intersection on Old

Forest Road.   Hollyfield stopped the cab and, as he approached

it, identified appellant in the back seat.   Hollyfield opened the

cab's rear door and grabbed appellant by the arm as he ordered

him to exit the cab.   Appellant resisted, but with the help of

another officer, Hollyfield pulled appellant from the cab,

arresting him for possession of cocaine.   In the course of

removing appellant from the cab, Hollyfield observed a white

object fall from appellant's person to the floorboard directly

below.   The object was recovered and later proved to contain

10.84 grams of cocaine.

     The officers transported appellant to the station house




                               - 2 -
where he executed a waiver of his Miranda rights.     Appellant then

told Dance that the crack had come from an individual known as

"Shorty," for whom appellant "had been selling . . . for a little

while."    Appellant stated that he had paid for the cocaine and

that "Shorty" did not "front" him the cocaine.    When Dance asked

how much appellant was selling "at the time," appellant

responded, "[Y]ou know how much I'm selling, Dance."

        Testifying as an expert witness, Dance stated that a gram of

crack was worth $150 to $175 and that 10.84 grams of crack was

worth over $1,500.    He testified that crack is typically sold in

$10, $20, and $40 rocks and that he had never known a crack user

to buy in bulk.    Dance testified that a user would typically get

fifteen "hits" or dosages from a single gram.
        Testifying in his defense, appellant admitted that he

possessed the cocaine.    He maintained, however, that he had

purchased the crack for his own personal use and did not intend

to sell it.    Appellant denied telling Dance that he sold drugs

for Shorty.    He also testified that a gram of crack is worth

about $30 and that a user would get only two or three hits per

gram.    Finally, appellant testified that he would have smoked the

entire amount of crack that evening.     On rebuttal, Dance

testified that in his experience he had never known anyone who

could smoke over ten grams of crack at once.

                        II. MOTION TO SUPPRESS

        There is no dispute that Hollyfield arrested appellant



                                 - 3 -
without a warrant when he stopped the cab and removed him from

it.   The issue is whether the arrest was supported by probable

cause.    The arrest was lawful if Hollyfield had probable cause to

believe that a felony had been or was being committed by

appellant.    See McKoy v. Commonwealth, 212 Va. 224, 225, 183
S.E.2d 153, 155 (1971).   "`[T]he test of constitutional validity

is whether at the moment of arrest the arresting officer had

knowledge of sufficient facts and circumstances to warrant a

reasonable man in believing that an offense has been committed.'"
 DePriest v. Commonwealth, 4 Va. App. 577, 583-84, 359 S.E.2d
540, 542 (1987), cert. denied, 488 U.S. 985 (1988) (quoting

Bryson v. Commonwealth, 211 Va. 85, 86-87, 175 S.E.2d 248, 250

(1970)).

      "[W]hen an officer receives from a known reliable informant

a report that a felony is being committed that is so detailed as

to raise an inference either of personal observation or of

acquisition of the information in a reliable way then the officer

has probable cause to arrest."     McKoy, 212 Va. at 227, 183 S.E.2d

at 156.    Generally, the two elements of particular significance

in cases involving informant information are: (1) the reliability

of the informant him or herself; and (2) the inherent reliability

of the informant's information as determined by the nature and

detail of the circumstances described and any independent

corroboration of those circumstances.     See id.; Illinois v.
Gates, 462 U.S. 213, 233-35, 241-43 (1983).




                                 - 4 -
     In the present case, appellant does not dispute that the

informant, previously known to Dance, was himself reliable.       See

McKoy, 212 Va. at 226, 183 S.E.2d at 155; Wright v. Commonwealth,

222 Va. 188, 191, 278 S.E.2d 849, 852 (1981).    Cf. Hardy v.

Commonwealth, 11 Va. App. 433, 434, 399 S.E.2d 27, 28 (1990)

(information received from anonymous, unknown source); Carter v.

Commonwealth, 9 Va. App. 310, 313, 387 S.E.2d 505, 507 (1990)

(reliability of unnamed informant not established).   Indeed,

Dance's unrefuted testimony established the informant's

reliability.    See Huff v. Commonwealth, 213 Va. 710, 714-15, 194
S.E.2d 690, 694 (1973).

     Furthermore, the informant's description was replete with

detail.    See McKoy, 212 Va. at 226, 183 S.E.2d at 156.    The

description identified appellant by name and placed him in a

particular cab, identified by color, cab company, number and

driver, on a particular street, at a particular time.      The

information further described the felonious activity appellant

was alleged to have been committing; viz., possessing cocaine.
Cf. Motley v. Commonwealth, 17 Va. App. 439, 441, 437 S.E.2d 232,

233 (1993) (where the police radio dispatch advised officer to be

on the lookout for an individual fitting the defendant's

description but gave no explanation as to why that individual was

sought).   As the Supreme Court found in McKoy, the detail in the

informant's description here "could scarcely [have been] gleaned

except by personal observation."    See McKoy, 212 Va. at 226, 183




                                - 5 -
S.E.2d at 156.   Finally, before he arrested appellant, Hollyfield

was able to confirm much of the informant's information; viz.,

that appellant occupied the cream-colored, Gray Top cab, number

seven.

     In short, the detailed information provided by a known and

reliable informant and significantly corroborated by Hollyfield

provided Hollyfield probable cause to arrest appellant. 1

                                II.
     Appellant admits possession of the cocaine but contends that

the evidence is insufficient to establish that he intended to

distribute it.
          Where the sufficiency of the evidence is
          challenged on appeal, that evidence must be
          construed in the light most favorable to the
          Commonwealth, giving it all reasonable
          inferences fairly deducible therefrom. In so
          doing, we must discard the evidence of the
          accused in conflict with that of the
          Commonwealth, and regard as true all the
          credible evidence favorable to the
          Commonwealth and all fair inferences that may
          be drawn therefrom.

Cirios v. Commonwealth, 7 Va. App. 292, 295, 373 S.E.2d 164, 165

(1988) (citations omitted).   The jury's verdict will not be set

aside unless it appears that it is plainly wrong or without

evidence to support it.   Code § 8.01-680; Traverso v.

     1
      The fact that Dance received the information from the
informant and conveyed it to Hollyfield who actually made the
arrest is not material. See White v. Commonwealth, 24 Va. App.
234, 240, 481 S.E.2d 486, 489 (1997) (citing United States v.
Laughman, 618 F.2d 1067, 1072 (4th Cir.), cert. denied, 447 U.S.
925 (1980)).




                               - 6 -
Commonwealth, 6 Va. App. 172, 176, 366 S.E.2d 719, 721 (1988).

"It is fundamental that `the credibility of witnesses and the

weight accorded their testimony are matters solely for the fact

finder who has the opportunity of seeing and hearing the

witnesses.'"    Collins v. Commonwealth, 13 Va. App. 177, 179, 409
S.E.2d 175, 176 (1991) (quoting Schneider v. Commonwealth, 230
Va. 379, 382, 337 S.E.2d 735, 736-37 (1985)).     Where the trier of

fact finds a defendant's testimony to be incredible, it is

entitled to infer that the defendant lied to conceal his guilt.
See Speight v. Commonwealth, 4 Va. App. 83, 88, 354 S.E.2d 95, 98

(1987) (en banc).

     Appellant contends that his statements to Dance cannot

support his conviction.    He contends that his statements referred

only to past activities and therefore had no bearing on the

present case.   We disagree.   Appellant clearly spoke in the

present tense when he stated, "[Y]ou know how much I'm selling,

Dance."   Moreover, to the extent appellant's statement that he

"had been selling [drugs for Shorty] for a little while," could

be construed as representing only past transactions, it could be

reasonably inferred that appellant also intended to sell the

cocaine he possessed.

     Appellant's further contention that his statements cannot

support his conviction because they were uncorroborated is not

supported in the record.   Even assuming appellant's statements

had to be corroborated, they were.      Dance's expert testimony



                                - 7 -
concerning the quantity of cocaine appellant possessed and the

nature of local drug transactions created a reasonable inference

that the cocaine appellant purchased was not intended for

personal use.   Furthermore, appellant denied he told Dance he had

been selling for Shorty.   This conflict in the testimony raised a

credibility question that the jury resolved against appellant,

and, from that determination, the jury was entitled to infer that

appellant was lying to conceal his guilt.   In sum, the evidence

was sufficient to support appellant's conviction for possession

with intent to distribute.
     The decision of the trial court is accordingly affirmed.

                                                         Affirmed.




                               - 8 -